Citation Nr: 1450263	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder not otherwise specified (NOS).


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA) that reopened and denied the Veteran's claim for entitlement to service connection for PTSD.  The Board observes, however, that service connection for PTSD was previously denied in a final February 2008 rating  decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran testified at a Travel Board hearing in March 2014 before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

At the Veteran's March 2014 Travel Board hearing, he submitted additional evidence and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The Virtual VA paperless claims processing system contains the transcript from the March 2014 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative or not pertinent to the present appeal.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder NOS, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed February 2008 rating decision denied entitlement to service connection for PTSD based on the determination that the evidence did not show a confirmed diagnosis of PTSD.

2.  New evidence received since the February 2008 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision, which denied the claim of service connection for PTSD, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the February 2008 rating decision is new and material, and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for PTSD, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).



Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO issued a rating decision in February 2008 denying service connection for PTSD.  The Veteran was notified of the February 2008 rating decision and of his appellate rights.  The Veteran did not appeal this rating decision, and therefore the February 2008 decision became final.  In August 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

At the time of the final rating decision in February 2008, whereby the RO denied service connection for PTSD, the evidence consisted of the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's PTSD stressor statements in support of the claim.  The Veteran's service treatment records were negative for a diagnosis of a chronic psychiatric condition in service.  The Veteran's post-service treatment records were silent for a diagnosis of PTSD; VA treatment records instead showed a diagnosis of anxiety disorder, not otherwise specified (NOS).  In the Veteran's PTSD stressor statement, he reported that his camp in Vietnam was routinely attacked by the enemy.  In February 2008, the RO issued a formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  In February 2008, the RO denied the claim for entitlement to service connection for PTSD based on the determination that there was no confirmed diagnosis of PTSD.  The Veteran did not appeal the denial, and it became final.  

The additional evidence presented since the final denial in February 2008 includes additional private and VA treatment records.  These records revealed a diagnosis of PTSD.  In particular, in a November 2008 VA treatment record, a psychologist diagnosed PTSD, chronic, combat-related.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in February 2008, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.



REMAND

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD, as a result of his service in Vietnam.  Specifically, he claims that his camp in Vietnam was routinely attacked by the enemy.  The Veteran's military occupational specialty was cargo handler.  There is no evidence of combat service; however, the Veteran claims that he was exposed to multiple combat-related traumas while in Vietnam.  VA treatment records revealed diagnoses of PTSD, chronic, combat-related, and anxiety disorder NOS.  

The Veteran was provided a VA mental health examination in August 2010.  The August 2010 VA examiner diagnosed the Veteran with anxiety disorder NOS.  She noted that the Veteran was initially diagnosed with anxiety disorder in 2007, and then PTSD in 2008.  She explained that his test results were invalid for a determination of a PTSD diagnosis.  She explained that the Veteran's symptoms currently appeared best accounted for by a diagnosis of anxiety disorder NOS.  The examiner indicated that she could not provide a medical opinion regarding whether the Veteran's PTSD was related to his service without resort to mere speculation.  She noted that her rationale for this opinion was based on objective test results, the DSM-IV criteria, a clinical interview, the Veteran's reports, a review of the records, and her training and expertise.  

The Board finds that the August 2010 examiner did not provide an adequate explanation as to why a non-speculative opinion could not be given, nor is there any indication as to what additional information or findings were necessary to provide a non-speculative opinion.  In the absence of such explanation, it remains unclear as to whether the examiner has invoked the phrase "without resort to mere speculation" merely as a substitute for full consideration of all pertinent and available medical facts.  For this reason, the August 2010 VA opinion is deficient.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  Moreover, it appears as if the August 2010 examiner only considered whether the Veteran's PTSD was related to service in formulating her opinion.  However, the examiner failed to address whether any other acquired psychiatric disorder, to include the diagnosed anxiety disorder NOS, was related to his service.  Finally, the Board observes that although an in-service stressor has not been verified, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity - a stressor that does not require independent verification.  See 38 C.F.R. § 3.304(f)(3).  

Given the aforementioned facts, the Board finds that there is no medical opinion of record that is adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the duty to assist, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to fear of hostile military activity.  

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD and anxiety disorder NOS.  The Veteran's claims folder and a copy of this remand must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current acquired psychiatric 
			disorder, to include PTSD and/or anxiety
disorder NOS.
	
			b) For each acquired psychiatric disorder 
			identified, provide an opinion, as to whether it 
			is at least as likely as not (i.e. 50 percent or 
			greater probability) that the disability is related 
			to the Veteran's period of military service, to 
			include his service in Vietnam and being in fear 
			of hostile military activity.  If specific stressors 
			have been verified, the examiner should also be 
			advised of such stressors.

c) If a diagnosis of PTSD is not identified, the examiner should, to the extent possible, reconcile his or her findings with the medical evidence of record documenting diagnoses of PTSD.

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The complete rationale for all opinions should be set forth.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

3. After the development has been completed to the extent possible, adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder NOS.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


